 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT nortiirenpisig geek
FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION
JUN 2 3 2021
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
§ By
Plaintiff, § t _
§
v. § 2:20-CR-136-Z-BR-(9)
§
JULIA ANNETTE MACHADO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 7, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Julia Annette Machado filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Julia Annette Machado was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Julia Annette Machado; and ADJUDGES Defendant Julia Annette Machado guilty of

Count One of the Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

 —

iNjleD St J. KACSMARYK

SO ORDERED, June Ze, 2021.

 

UNJTED STATES DISTRICT JUDGE

 
